DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 15 June 2022 to the previous Office action dated 15 March 2022 is acknowledged. Pursuant to amendments therein, claims 1-18 and 20 are pending in the application.
	The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 112 are made herein in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 102 is made herein in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 103 over Kabra (of record) made in the previous Office action is withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 103 over Iwatsuka et al. (of record) and Degen et al. (of record) made in the previous Office action is maintained.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an aqueous composition, yet the closed-ended list of ingredients therein do not recite water, which is required in any aqueous composition, and thus the claim is contradictory and indefinite.  For purposes of compact prosecution, claim 1 is interpreted herein as including water.  Claims 2-14, 16-18, and 20 are rejected as depending upon a rejected claim without remedying such deficiency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 9-10 and 12 fail to include all the limitations of claim 1 from which they depend in that the transitional language of claim 1 is “consisting of” which is closed-ended, yet claims 9-10 and 12 use transitional language of “comprises” which is open-ended and thus fails to include the closed-endedness limitation of claim 1.  Claims 11 and 13 are rejected as depending from rejected claims without remedying such deficiency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwatsuka et al. (WO 2017/099207 A1; published 15 June 2017; of record; citations herein to English machine translation made 10 March 2022; of record; citations herein to English machine translation of Table 1 made 26 August 2022).
	Iwatsuka et al. discloses an ophthalmic drug product (title) wherein Formula 1 of Test Example 1 therein consists of 0.1 g/100ml (i.e., 0.1% w/v) brimonidine tartrate (i.e., a pharmaceutically acceptable salt of brimonidine), 1 g/100ml (i.e., 1% w/v) brinzolamide, 0.4 g/100ml (i.e., 0.4% w/v) CARBOPOL (i.e., carboxyvinyl polymer, suspending agent, viscosity/thickening agent), 0.025 g/100ml (i.e., 0.025% w/v) tyloxapol (i.e., a surfactant), 0.3 g/100ml (i.e., 0.3% w/v) boric acid (i.e., a borate), 0.2 g/100ml (i.e., 0.2% w/v) sodium chloride (i.e., a tonicity adjusting agent), 1 g/100ml (i.e., 1% w/v) propylene glycol (i.e., a polyol, only one polyol), 0.003 g/100ml (i.e., 0.003% w/v) benzalkonium chloride (i.e., an antimicrobial preservative), appropriate amount of sodium hydroxide (i.e., a buffering agent), and purified water balance (i.e., an aqueous composition), with a pH of 6.5 (Table 1) wherein the composition reduces intraocular pressure for treatment of glaucoma and ocular hypertension (Use, page 5 paragraph 11) wherein one or more buffering agents such as borate buffer / boric acid may be included therein (bottom of pages 4 to top of page 5) wherein a viscosity/thickening agent such as carboxyvinyl polymer may be included therein (page 4 paragraphs 8-10).
	Regarding the claimed recitation of a polyol-borate system, since the claimed composition and Formula 1 of Iwatsuka et al. are identical they must have the same properties including formation of a polyol-borate system by the polyol and borate therein.  See MPEP 2112.01(II).
Regarding the claimed recitation of satisfaction of USP preservative efficacy requirements, since the claimed composition and Formula 1 of Iwatsuka et al. are identical they must have the same properties including satisfaction of USP preservative efficacy requirements.  See MPEP 2112.01(II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka et al. (WO 2017/099207 A1; published 15 June 2017; of record; citations herein to English machine translation made 10 March 2022; of record; citations herein to English machine translation of Table 1 made 26 August 2022).
Iwatsuka et al. discloses an ophthalmic drug product (title) wherein Formula 1 of Test Example 1 therein consists of 0.1 g/100ml (i.e., 0.1% w/v) brimonidine tartrate (i.e., a pharmaceutically acceptable salt of brimonidine), 1 g/100ml (i.e., 1% w/v) brinzolamide, 0.4 g/100ml (i.e., 0.4% w/v) CARBOPOL (i.e., carboxyvinyl polymer, suspending agent, viscosity/thickening agent), 0.025 g/100ml (i.e., 0.025% w/v) tyloxapol (i.e., a surfactant), 0.3 g/100ml (i.e., 0.3% w/v) boric acid (i.e., a borate), 0.2 g/100ml (i.e., 0.2% w/v) sodium chloride (i.e., a tonicity adjusting agent), 1 g/100ml (i.e., 1% w/v) propylene glycol (i.e., a polyol, only one polyol), 0.003 g/100ml (i.e., 0.003% w/v) benzalkonium chloride (i.e., an antimicrobial preservative), appropriate amount of sodium hydroxide (i.e., a buffering agent), and purified water balance (i.e., an aqueous composition), with a pH of 6.5 (Table 1) wherein the composition reduces intraocular pressure for treatment of glaucoma and ocular hypertension (Use, page 5 paragraph 11) wherein one or more buffering agents such as borate buffer / boric acid may be included therein (bottom of pages 4 to top of page 5) wherein a viscosity/thickening agent such as carboxyvinyl polymer may be included therein (page 4 paragraphs 8-10).
Regarding the claimed recitation of a polyol-borate system, since the claimed composition and Formula 1 of Iwatsuka et al. are identical they must have the same properties including formation of a polyol-borate system by the polyol and borate therein.  See MPEP 2112.01(II).
	Regarding the claimed recitation of satisfaction of USP preservative efficacy requirements, since the claimed composition and Formula 1 of Iwatsuka et al. are identical they must have the same properties including satisfaction of USP preservative efficacy requirements.  See MPEP 2112.01(II).
Regarding claim 20, although Formula 1 of Iwatsuka et al. includes CARBOPOL (i.e., carboxyvinyl polymer, suspending agent, viscosity/thickening agent) therein, Iwatsuka et al. discloses that a viscosity/thickening agent such as carboxyvinyl polymer may be included therein as discussed above, and thus inclusion of such CARBOPOL is optional, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Iwatsuka et al. as discussed above and to make Formula 1 without CARBOPOL therein, with a reasonable expectation of success, given that Iwatsuka et al. teaches that inclusion of CARBOPOL is optional.

Claim(s) 1-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka et al. as applied to claims 1-14, 16, 18, and 20 above, and further in view of Jimenez-Bayardo et al. (US 2011/0098354 A1; published 28 April 2011).
Iwatsuka et al. is relied upon as discussed above.
Iwatsuka et al. does not disclose a specific borate as in claim 17.
Jimenez-Bayardo et al. discloses aqueous ophthalmic solution (abstract) for treating glaucoma (paragraphs [0004]-[0005]) wherein a pH damper system (i.e., pH buffering system) may be boric acid or sodium borate (paragraph [0044]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwatsuka et al. and Jimenez-Bayardo et al. by substituting the sodium borate of Jimenez-Bayardo et al. for the boric acid in the composition of Iwatsuka et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Iwatsuka et al. teaches that one or more buffering agents such as borate buffer / boric acid may be included therein, and Jimenez-Bayardo et al. teaches that boric acid and sodium borate are buffering systems known for use in aqueous ophthalmic compositions, and such substitution of equivalents known for the same purpose is prima facie obvious.  See MPEP 2144.06(II).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka et al. (WO 2017/099207 A1; published 15 June 2017; of record; citations herein to English machine translation made 10 March 2022; of record) in view of Degen et al. (U.S. Patent No. 5,282,971; issued 01 February 1994; of record).
	Iwatsuka et al. discloses an ophthalmic formulation wherein CARBOPOL (i.e., a carboxyvinyl polymer) is dissolved in purified water then brimonidine tartrate, tyloxapol, boric acid, sodium chloride, propylene glycol, benzalkonium chloride, and the CARBOPOL solution are dissolved in purified water, the pH is adjusted to 6.5 with sodium hydroxide, and brinzolamide is added and mixed to obtain an ophthalmic solution, wherein 5 ml of the solution is stored in a glass or polyethylene container (i.e., a vial) (Test Example 1; pages 7-8), wherein the container may be made of polypropylene (page 7 paragraph 2) wherein the container is covered (page 6 paragraph 2) wherein benzalkonium chloride is used as a preservative (page 5 paragraph 5).
	Iwatsuka et al. does not disclose filtering as claimed.
	Degen et al. discloses filtering of ophthalmic compositions using a microporous polyvinylidene fluoride membrane (abstract) to remove undesirable contaminants from the composition (column 1 lines 5-15) wherein an example uses 0.2 micron pore size (Example 1; column 7 lines 19-21).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwatsuka et al. and Degen et al. by filtering the solution of Iwatsuka et al. as discussed above using the 0.2 micron polyvinylidene fluoride filter of Degen et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to remove undesirable contaminants from the composition as suggested by Degen et al.
	Regarding the claimed recitations of adding the various ingredients and stirring until complete dissolution, it is noted that the claim does not require any particular mixing order, and moreover any mixing order would have been obvious per MPEP 2144.04(IV)(C).
	Regarding the claimed recitation of adding 90% of a total amount of a final solution of water, any order of mixing would have been obvious as discussed above.
	Regarding the claimed recitation of adding in a clean glass vessel, as discussed above the container of Iwatsuka et al. may be glass (i.e., clean glass), and it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the ingredients as discussed above in a container as suggested by Iwatsuka et al. for convenience, such as a glass container.
	Regarding the claimed recitation of filling and sealing the final solution in polypropylene vials, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Iwatsuka et al. as discussed above and to fill the composition in 5 mL polypropylene containers (i.e., vials) and cover (i.e., seal) such containers, with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, see remarks pages 7-8, filed 15 June 2022, with respect to the anticipation and obviousness rejections over Kabra (of record) made in the previous Office action have been fully considered and are persuasive, in that Kabra requires two polyols.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwatsuka et al. (of record) as set forth above.
Applicant's arguments filed 15 June 2022 with respect to the obviousness rejection of claim 15 over Iwatsuka et al. (of record) have been fully considered but they are not persuasive.
Applicant argues that brinzolamide is added at the end of the process of Iwatsuka et al. (remarks page 8).  In response, claim 15 does not require a specific order of adding brinzolamide, and moreover changing the order/sequence of adding ingredients is prima facie obvious per MPEP 2144.04(IV)(C).
Applicant argues that Iwatsuka et al. does not teach filtration at the end of the process (remarks page 8).  In response, Degen et al. teaches such filtration to remove any undesirable contaminants.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617